Filed 7/19/16 P. v. Vallejo CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B266970

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA321063)
         v.

HILARY VALLEJO,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Karla D.
Kerlin, Judge. Affirmed.
         David R. Greifinger, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                      INTRODUCTION
          Defendant and appellant Hilary Vallejo filed a petition for modification of
sentence that sought to have her felony conviction for grand theft (Pen. Code, § 484g(a))
resentenced as a misdemeanor pursuant to Proposition 47 (Pen. Code, § 1170.18). The
trial court denied the petition on the ground that defendant failed to show her theft was
less than $950.
          Defendant’s appointed counsel filed an opening brief in accordance with People v.
Wende (1979) 25 Cal.3d 436 requesting this court to conduct an independent review of
the record to determine if there are any arguable issues. On March 22, 2016, we gave
notice to defendant that counsel had failed to find any arguable issues and defendant had
30 days within which to submit by brief or letter any grounds of appeal, contentions, or
arguments she wished this court to consider. Defendant did not file a brief or letter. We
affirm.


                                        DISCUSSION1
          We have reviewed the record and are satisfied that defendant’s counsel has fully
complied with his responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)




1     We omit a recitation of the facts concerning defendant’s underlying offense as
defendant’s appeal is from an order denying a post-judgment petition for resentencing
concerning a conviction that was based on a guilty plea.

                                               2
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               RAPHAEL, J.



We concur:



             KRIEGLER, Acting P. J.



             BAKER, J.




      Judge of the Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           3